FILED
                                                                            October 13, 2021
                                                                             EDYTHE NASH GAISER, CLERK
                            STATE OF WEST VIRGINIA                           SUPREME COURT OF APPEALS

                          SUPREME COURT OF APPEALS                               OF WEST VIRGINIA




Jay Folse,
Plaintiff Below, Petitioner

vs.) No. 20-1012 (Mercer County 20-C-164-DS)

Suzanne Elliott; West Virginia Newspaper
Publishing Company, dba Dominion Post; and
West Virginia Radio Corporation, dba Metro News,
Defendants Below, Respondents




                              MEMORANDUM DECISION



        Self-represented petitioner Jay Folse appeals the December 11, 2020, order of the Circuit
Court of Mercer County granting respondents’ motion to dismiss petitioner’s complaint in his
defamation action against them. Respondents Suzanne Elliott; West Virginia Newspaper
Publishing Company, dba Dominion Post; and West Virginia Radio Corporation, dba Metro News
(collectively “respondents”), by counsel David Allen Barnette and Chelsea A. Creta, filed a
response. Petitioner filed a reply.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        On July 31, 2020, petitioner filed a complaint against respondents in the Circuit Court of
Mercer County. In the complaint, petitioner alleged that respondents defamed him in an article
published in The Dominion Post and on wvmetronews.com on July 31, 2019, and he attached the
article as an exhibit. The article was headlined “Man removed from WVU BOG meeting after
violating ‘no trespass’ order” and stated as follows:

       MORGANTOWN, W.Va.—A Bluefield man, who is suing West Virginia
       University for failing to provide him with documents explaining why he was not
                                               1
       admitted to the law school, was forcibly removed from a Board of Governor’s
       meeting Wednesday morning.

       Jay Folse is under a “no trespass order” from the university.

       The no trespass order was issued by University Police on July 8 for all university
       property after Folse threatened and harassed several university officials and
       representatives. Additionally, he previously refused to leave an executive session
       portion of a BOG committee during a meeting at the Summit Bechtel Reserve in
       Beckley in June.

       Folse, 25, was sitting in the audience before the meeting began. He ignored several
       verbal requests from university officials to leave, saying that the meeting was
       public.

       Before the start of the meeting, the university provided Folse a telephone number to
       call in to listen to the public meeting, but he declined to accept the offer. When he
       was asked to leave and comply with the no trespass order, he refused and briefly
       struggled with a police officer before being handcuffed and led from the room.

       Folse was arrested and charged with trespassing, disorderly conduct[,] and
       obstructing an officer and is currently awaiting arraignment, university officials
       said.

        The only statement in the article that petitioner identified as defamatory in his complaint
was “Folse threatened and harassed several university officials.” Petitioner alleged that the
statement was false and implied that he committed the offense of making a terroristic threat.
Petitioner sought unspecified compensatory and punitive damages from respondents.

        On September 3, 2020, respondents filed a motion to dismiss the complaint pursuant to
Rule 12(b)(6) of the West Virginia Rules of Civil Procedure for a failure to state a claim upon
which relief can be granted. Respondents argued that their publication of the article was a
privileged communication pursuant to the public meeting reporting privilege. Following a hearing,
by order entered December 11, 2020, the circuit court granted respondents’ motion to dismiss the
complaint. 1

        Petitioner now appeals the circuit court’s December 11, 2020, order dismissing the
complaint. We have stated that “[t]he purpose of a motion under Rule 12(b)(6) is to test the formal
sufficiency of the complaint.” Collia v. McJunkin, 178 W. Va. 158, 159, 358 S.E.2d 242, 243
(1987). “Dismissal for failure to state a claim is proper where it is clear that no relief could be

       1
         The circuit court also based its dismissal of the complaint on the fair comment privilege.
Finding that the circuit court properly dismissed the complaint due to the public meeting reporting
privilege, see infra, we do not address its application of the fair comment privilege to this case.

                                                2
granted under any set of facts that could be proved consistent with the allegations.” Zsigray v.
Langman, 243 W. Va. 163, 169, 842 S.E.2d 716, 722 (2020) (quoting Murphy v. Smallridge, 196
W. Va. 35, 36, 468 S.E.2d 167, 168 (1996)) (internal quotations omitted). “Appellate review of a
circuit court’s order granting a motion to dismiss a complaint is de novo.” Syl. Pt. 2, State ex rel.
McGraw v. Scott Runyan Pontiac-Buick, 194 W. Va. 770, 461 S.E.2d 516 (1995).

        In this case, the complaint “is deemed to include” the article because petitioner attached it
to the complaint. Forshey v. Jackson, 222 W. Va. 743, 748, 671 S.E.2d 748, 753 (2008) (quoting
Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2nd Cir. 2002)) (emphasis omitted). As we
held in Syllabus Point 1 of Forshey, “[a] circuit court ruling on a motion to dismiss under Rule
12(b)(6) of the West Virginia Rules of Civil Procedure may properly consider exhibits attached to
the complaint without converting the motion to a Rule 56 motion for summary judgment.” 222 W.
Va. at 744, 671 S.E.2d at 749.

        On appeal, petitioner initially argues that, because there was publication in a newspaper
and on a website, he was defamed in two different articles. Respondents counter that there was
only one article published in two formats. For purposes of respondents’ motion to dismiss, “the
circuit court was required to construe the complaint in the light most favorable to [petitioner], and
its allegations are to be taken as true.” Zsigray, 243 W. Va. at 173, 842 S.E.2d at 726
(quoting Lodge Distrib. Co., Inc. v. Texaco, Inc., 161 W. Va. 603, 605, 245 S.E.2d 157, 158
(1978)). According to the complaint, Respondent Elliott “wrote an article which was published in
the Dominion Post newspaper and on wvmetronews.com[.]” (emphasis added). Therefore, based
upon our review of the allegations set forth in the complaint, we concur in the circuit court’s
finding that “the article attached to the . . . complaint” formed the basis of petitioner’s claim
against respondents.

         With regard to that claim, we held in Syllabus Point 5 of Zsigray that, in contrast to a public
official or figure who alleges defamation, a private person must allege “(1) defamatory statements;
(2) a nonprivileged communication to a third party; (3) falsity; (4) reference to the plaintiff; (5) at
least negligence on the part of the publisher; and (6) resulting injury.” 243 W. Va. at 165, 842
S.E.2d at 718. (quoting Syl. Pt. 1, Crump v. Beckley Newspapers, Inc., 173 W. Va. 699, 320 S.E.2d
70 (1983)). “The existence or nonexistence of a qualifiedly privileged occasion . . . in the absence
of controversy as to the facts, [is a] question [ ] of law for the court.” Zsigray, 243 W. Va. at 166,
842 S.E.2d at 719, syl. pt. 9. (quoting Crump, 173 W. Va. at 703, 320 S.E.2d at 74, syl. pt. 6)
(additional citation omitted).

        Petitioner argues that the circuit court erred in granting respondents’ motion to dismiss.
Petitioner further argues that factual disputes preclude the application of the public meeting
reporting privilege from being a question of law in this case. Respondents counter that petitioner
“strains” to create factual disputes where none exist on the face of the complaint, the allegations of
which are taken as true. See Zsigray, 243 W. Va. at 173, 842 S.E.2d at 726; Lodge Distrib. Co., 161
W. Va. at 605, 245 S.E.2d at 158. Here, based upon our review of the complaint’s allegations, we
concur in the circuit court’s finding that petitioner alleges only one statement to be defamatory,
which is that “Folse threatened and harassed several university officials.”

                                                   3
        Respondents argue that, even if that statement is defamatory, pursuant to the public
meeting reporting privilege, the complaint fails to allege the second element of a private
defamation action: a nonprivileged communication. We agree as we have found that privilege is
one of two defenses that “allow a defendant to avoid all liability once established.” Crump, 173 W.
Va. at 706, 320 S.E.2d at 77. 2

       In Syllabus Point 6 of Hinerman v. Daily Gazette Co., Inc., 188 W. Va. 157, 423 S.E.2d
560 (1992), we set forth the public meeting reporting privilege:

        [t]he publication of defamatory matter concerning another in a report of an official
        action or proceeding or of a meeting open to the public that deals with a matter of
        public concern is privileged if the report is accurate and complete or a fair
        abridgement of the occurrence reported. However, not only must the report be
        accurate but it must be fair. Even a report that is accurate so far as it goes may be so
        edited and deleted as to misrepresent the proceeding and thus be misleading. Thus,
        although it is unnecessary that the report be exhaustive and complete, it is
        necessary that nothing be omitted or misplaced in such a manner as to convey an
        erroneous impression to those who hear or read it. An example would be a report of
        the discreditable testimony in a judicial proceeding and a failure to publish the
        exculpatory evidence or the use of a defamatory headline in a newspaper report, the
        qualification of which is found only in the text of the article. The reporter is not
        privileged to make additions of his own that would convey a defamatory
        impression nor to impute corrupt motives to anyone, nor to indict expressly or by
        innuendo the veracity or integrity of any of the parties.

        Relying upon Syllabus Point 6 of Hinerman, petitioner raises a legal argument that he
mistakenly believes to be a factual one. Petitioner argues that the public meeting reporting
privilege does not apply where there is no allegation of an official report of the meeting. While
petitioner’s argument is unclear, we interpret his argument to mean “a report made at the meeting”
because he states that “[p]etitioner was never discussed during the meeting[,] and no report
whatsoever was made about him.” We reject such an argument as a mischaracterization of
Syllabus Point 6 of Hinerman where this Court used “report” to mean an article written by a news
reporter who must be accurate and fair in her “report . . . of a meeting open to the public that deals
with a matter of public concern”; may not edit or delete from the report “as to misrepresent the
proceeding”; and “is not privileged to make additions of [her] own that would convey a
defamatory impression nor to impute corrupt motives . . . , nor to indict . . . .” Id. at 161, 423 S.E.2d
at 564.

        Next, petitioner makes two arguments contrary to the complaint’s allegations despite the
fact that its allegations are taken to be true. Petitioner first argues that the source of information for
the article at issue is disputed by the parties. We find that the complaint alleges that Respondent

        2
         Truth is the other defense that allows a defendant to avoid all liability in a defamation
action. See Crump, 173 W. Va. at 706, 320 S.E.2d at 77.

                                                    4
Elliott, the news reporter, was sitting in the audience “at a public meeting of the West Virginia
University Board of Governors” in front of where petitioner was sitting and that, “[a]s the meeting
was starting,” the university’s general counsel approached petitioner to inform him that he “was
not allowed at the meeting because he had threatened people.” Therefore, while petitioner argues
that the parties dispute the source of information for Respondent Elliott’s report, petitioner’s
complaint identifies the university’s general counsel as the source. Petitioner further argues that
the public meeting reporting privilege does not apply because his confrontation with the general
counsel occurred prior to the meeting; however, according to the complaint, the confrontation took
place in the audience at the meeting “[a]s the meeting was starting.” Accordingly, we reject both of
these arguments as contradicted by the allegations set forth in petitioner’s own complaint.

         In reliance on Zsigray, petitioner makes one final argument that we find is contradicted by
the allegations set forth in his own complaint. In Zsigray, we reversed the dismissal of one of two
defamation claims, finding that qualified privileges like the public meeting reporting privilege can
be defeated by a bad motive and that the complaint in that case alleged that the defendant acted
maliciously. 243 W. Va. at 173-74, 842 S.E.2d at 726-27. This Court in Zsigray further noted that
another instance in which a qualified privilege may be defeated is where there is reckless disregard
for a statement’s truth or falsity. Id. at 173 n.11, 842 S.E.2d at 726 n.11 (citing Crump, 173 W. Va.
at 707, 320 S.E.2d at 78). Here, petitioner argues that respondents acted with reckless disregard;
however, the compliant alleges that respondents were “negligent” in reporting the allegedly
defamatory statement. Therefore, we reject petitioner’s argument as he may not make an allegation
on appeal that is not found in his complaint.

        Having determined that there are no factual disputes, we now examine the applicability of
the public meeting reporting privilege as set forth in Syllabus Point 6 of Hinerman. See 188 W. Va.
at 161, 423 S.E.2d at 564. As found above, petitioner alleges only one statement in the article at
issue to be defamatory, which is that “Folse threatened and harassed several university officials.”
Respondents argue that the article was a privileged communication. Based on our review of the
complaint and the article attached to it, we concur with the circuit court’s findings that “the article
reports on the events that transpired at a public meeting” where Respondent Elliott, the news
reporter, “by [petitioner]’s admission, was seated in front of [petitioner] when [petitioner] was
asked to leave because he had threatened other [university] employees/representatives.”
Accordingly, we conclude that the circuit court properly dismissed the complaint as the article
constituted a privileged communication. See Crump, 173 W. Va. at 706, 320 S.E.2d at 77 (finding
that privilege is a defense that allows a defendant in a defamation action that to avoid all liability).

       For the foregoing reasons, we affirm the circuit court’s December 11, 2020, order granting
respondents’ motion to dismiss petitioner’s complaint in his defamation action against them. 3

       3
         We have discerned petitioner’s arguments to the best of our understanding given their
imprecise and confusing nature. We note that Rule 10(c)(7) of the Rules of Appellate Procedure
provides that “[t]he argument must contain appropriate and specific citations to the record on
appeal, including citations that pinpoint when and how the issues in the assignments of error were
presented to the lower tribunal,” and that “[t]he Court may disregard errors that are not adequately
(continued . . .)
                                                  5
                                                                                         Affirmed.

ISSUED: October 13, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




supported by specific references to the record on appeal.” “Although we liberally construe briefs in
determining issues presented for review, issues which are not raised, and those mentioned only in
passing but are not supported with pertinent authority, are not considered on appeal.” State v.
LaRock, 196 W. Va. 294, 302, 470 S.E.2d 613, 621 (1996); State v. Lilly, 194 W. Va. 595, 605
n.16, 461 S.E.2d 101, 111 n.16 (1995) (finding that cursory treatment of an issue is insufficient to
raise it on appeal).

                                                 6